Citation Nr: 0838686	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-32 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture of the second metacarpal of the left hand.

2.  Entitlement to a compensable rating for a head injury 
laceration scar.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a bilateral 
shoulder disability.

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for dehydration.

10.  Entitlement to service connection for hepatitis B 
exposure.

11.  Entitlement to service connection for a heart condition 
manifested by an irregular electrocardiogram (EKG) and mitral 
valve prolapse.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a chronic 
respiratory disorder manifested by bronchitis or shortness of 
breath.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to service connection for post-operative 
deviated nasal septum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel







INTRODUCTION

The veteran had active service from January 1977 to January 
1981 and from March 1999 to February 2000.  He also had 
additional inactive duty training in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.  Although the veteran requested a Travel Board 
hearing on his claims, he failed to report for his Travel 
Board hearing in June 2008.  See 38 C.F.R. § 20.704 (2007).

The Board observes that, in a November 1985 rating decision, 
the RO granted, in pertinent part, the veteran's claims of 
service connection for a head injury laceration scar and for 
residuals of a fracture of the second metacarpal of the left 
hand, assigning zero percent ratings to each disability.  The 
RO also denied the veteran's claim of service connection for 
a right ankle disability.  The veteran did not appeal this 
decision, and it became final.  See 38 U.S.C.A. § 7104 (West 
2002).  

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for a right ankle disability is as stated 
on the title page.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to an increased compensable rating 
for residuals of a fracture of the second metacarpal of the 
left hand is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence that the veteran's head injury 
laceration scar is moderately disfiguring or manifested by at 
least 1 characteristic of disfigurement.

3.  In a November 1985 rating decision, the RO denied service 
connection for a right ankle disability.

4.  New and material evidence has not been received since 
November 1985 in support of the veteran's claim of service 
connection for a right ankle disability.

5.  The veteran does not experience any current disability 
due to his claimed left ankle disability, bilateral shoulder 
disability, dehydration, hepatitis B exposure, heart 
condition manifested by an irregular EKG and mitral valve 
prolapse, hypertension, chronic respiratory disorder 
manifested by bronchitis or shortness of breath, sinusitis, 
or post-operative deviated nasal septum which could be 
attributed to active service.

6.  The veteran's current bilateral carpal tunnel syndrome 
and depression are not related to active service.

7.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.





CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
head injury laceration scar are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code (DC) 7800 (in effect prior to and after 
August 30, 2002).

2.  The November 1985 rating decision, which denied service 
connection for a right ankle disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

3.  Evidence received since the November 1985 RO decision in 
support of the claim of service connection for a right ankle 
disability is not new and material; accordingly, this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  

4.  A left ankle disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

5.  A bilateral shoulder disability was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).

6.  Bilateral carpal tunnel syndrome was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2008).

7.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).

8.  Depression was not incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

9.  Dehydration was not incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

10.  Hepatitis B exposure was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

11.  A heart condition manifested by an irregular EKG and 
mitral valve prolapse was not incurred during active service, 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

12.  Hypertension was not incurred during active service, nor 
may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

13.  A chronic respiratory disorder manifested by bronchitis 
or shortness of breath was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

14.  Sinusitis was not incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

15.  A post-operative deviated nasal septum was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in June 2001, February 2002, and in April 
2002, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his claimed disabilities to 
active service and/or showing that his service-connected head 
injury laceration scar had worsened and noted other types of 
evidence the veteran could submit in support of his claims.  
The veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA substantially has satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
veteran's claimed disabilities.  The evidence also does not 
support granting an increased compensable rating for the 
veteran's service-connected head injury laceration scar.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The June 2001 letter defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the claim of service connection for a right ankle disability, 
and noted the evidence needed to substantiate the underlying 
claim.  That correspondence satisfied the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in April 2008, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

The Board notes that the Court recently clarified VA's notice 
obligations in increased rating claims.  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The veteran 
in this case received Vazquez-Flores notice in May 2008.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the veteran's claim for an increased compensable 
rating for service-connected head injury laceration scar and 
his claims of service connection for a left ankle disability, 
a bilateral shoulder disability, bilateral carpal tunnel 
syndrome, PTSD, depression, dehydration, hepatitis B 
exposure, a heart condition manifested by an irregular EKG 
and mitral valve prolapse, hypertension, a chronic 
respiratory disorder manifested by bronchitis or shortness of 
breath, sinusitis, and for post-operative deviated nasal 
septum are being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the veteran.  
Similarly, because the veteran's claim of service connection 
for a right ankle disability is not being reopened, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board; as noted in the Introduction, the veteran failed 
to report for his Travel Board hearing in June 2008.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a right ankle disability 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Simply put, the standards of McLendon are not met in this 
case.  As will be explained below in greater detail, with the 
exception of the veteran's current bilateral carpal tunnel 
syndrome and depression, there is no medical evidence that 
the veteran experiences any current disability due to his 
other claimed disabilities which could be attributed to 
active service.  VA has provided the veteran with 
examinations which address the contended causal relationships 
between his current bilateral carpal tunnel syndrome and 
depression and active service.  VA also has provided the 
veteran with an examination to determine the current nature 
and severity of his service-connected head injury laceration 
scar.  With respect to the veteran's service connection claim 
for PTSD, there is no competent evidence of an in-service 
stressor.  Service connection for PTSD cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Accordingly, and because new and material 
evidence has not been received to reopen the veteran's 
previously denied service connection claim for a right ankle 
disability, the Board concludes that additional examinations 
are not necessary.  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

In November 1985, the RO denied, in pertinent part, the 
veteran's claim of service connection for a right ankle 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Because the 
veteran did not appeal this decision, the November 1985 RO 
decision became final.

The claim of service connection for a right ankle disability 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his previously denied claim 
of service connection for a right ankle disability on a VA 
Form 21-4138 that was received at the RO on September 11, 
2000.  New and material evidence is defined by regulation, 
see 38 C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).  The amended version of 
38 C.F.R. § 3.156(a), however, is applicable only to claims 
filed on or after August 29, 2001.  Because the veteran filed 
this application to reopen his claim of service connection 
for a right ankle disability on September 11, 2000, the 
earlier version of 38 C.F.R. § 3.156(a) is applicable to this 
case.

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the veteran's application to reopen a claim 
of service connection for  a right ankle disability, the 
evidence before VA at the time of the prior final RO decision 
in November 1985 consisted of the veteran's service medical 
records.  In this decision, the RO noted that, although the 
veteran's service medical records showed in-service treatment 
for left ankle trauma in January 1980, there was no evidence 
of complaints or treatment for a right ankle disability 
during or after active service.  Thus, the claim was denied.

The newly submitted evidence consists of service medical 
records from the veteran's periods of inactive duty training 
and other Army National Guard (ANG) service and for his 
second period of active service between March 1999 and 
February 2000, and VA treatment records.  A review of these 
records shows no complaints of or treatment for a right ankle 
disability.  

With respect to the veteran's application to reopen a claim 
of service connection for a right ankle disability, the Board 
notes that the evidence which was of record in November 1985 
showed that, although the veteran complained of left ankle 
trauma on one occasion during active service, there was no 
medical evidence of complaints of or treatment for a right 
ankle disability during or after active service.  The new 
evidence also shows no complaints of or treatment for a right 
ankle disability during or after active service.  Although 
this evidence is new, in that it has not been submitted 
previously to agency adjudicators, it is not material to the 
issue of whether a right ankle disability is related to 
active service.  The newly submitted evidence also does not 
bear directly and substantially upon the specific matter 
under consideration, is either cumulative or redundant, and 
which by itself or in connection with the evidence previously 
assembled is not so significant that it must be considered in 
order to decide fairly the merits of the claim.  Because new 
and material evidence has not been received, the Board finds 
that the previously denied claim of service connection for a 
right ankle disability is not reopened.  

The veteran also contends that he incurred a left ankle 
disability, a bilateral shoulder disability, bilateral carpal 
tunnel syndrome, PTSD, depression, dehydration, hepatitis B 
exposure, a heart condition manifested by an irregular EKG 
and mitral valve prolapse, hypertension, a chronic 
respiratory disorder manifested by bronchitis or shortness of 
breath, sinusitis, and a post-operative deviated nasal septum 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, to include 
cardiovascular-renal disease (including hypertension and 
organic heart disease) and all forms of valvular heart 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show that, at his 
enlistment physical examination in September 1976 at the 
beginning of his first period of active service, the veteran 
reported a medical history of broken bones which referred to 
a chipped tibia treated in 1973.  Clinical evaluation was 
normal.  The veteran's chest x-ray was negative.  His blood 
pressure was 128/68.

On outpatient treatment in March 1977, the veteran complained 
of a traumatic left ankle injury.  X-rays were negative.  The 
impression was sprain.  The veteran received a temporary 
physical profile for a left ankle sprain later in March 1977.

Following outpatient treatment in December 1977, the 
diagnosis was upper respiratory infection.  

In June 1979, the veteran complained of sinus problems.  
Objective examination showed his eyes were mildly irritated.  
The assessment was seasonal allergy.

In January 1980, the veteran complained of a cough and sore 
throat.  Physical examination showed a clear chest.  The 
assessment was upper respiratory infection with cough 
secondary to post-nasal drip.  Later that same month, the 
veteran complained of a cold with a productive cough and 
yellow sputum.  Objective examination showed a red boggy nose 
with post-nasal drip, wheezing in the chest, firm rales in 
both lower lung lobes.  The impression was bronchitis/rule-
out pneumonia.

In April 1980, the veteran complained of cold symptoms and a 
cough.  Objective examination showed red nasal turbinates 
with evidence of irritation on the anterior turbinates 
bilaterally consistent with hemorrhage.  The impression was 
upper respiratory infection probably secondary to allergies 
consistent with erosion of the anterior turbinate and nasal 
septum.  

At the veteran's separation physical examination in December 
1980 at the end of his first period of active service, chest 
x-ray showed a normal heart in size and contour and clear 
bilateral lung fields.  The conclusion was a normal chest.  
The in-service examiner noted that the veteran "checked 
almost all of [medical] history slip.  I find no pathology on 
physical examination."

A review of the veteran's ANG service medical records shows 
that, on a chest x-ray in January 1988, the veteran had a 
normal heart in size and contour and clear bilateral lung 
fields.

On ANG periodic physical examination in June 1990, the 
veteran denied any relevant medical history and clinical 
evaluation was normal except for mild symptomatic pes planus.

On ANG outpatient treatment in September 1994, the veteran's 
complaints included a cold.  Objective examination showed a 
clear chest.  The assessment included upper respiratory 
infection.

The veteran's EKG in March 1995 showed sinus bradycardia but 
otherwise was within normal limits.

The veteran's immunization records indicate that he received 
the hepatitis B vaccine in November 1993, December 1993, 
April 1994, and in March 1995.

On ANG outpatient treatment in November 1997, the veteran 
complained of an inversion injury to his left ankle with some 
swelling and no bruising.  He was unable to walk on his 
ankle.  Objective examination of the left ankle showed 
lateral posterior/anterior swelling and an ability to 
flex/extend with pain.  The diagnosis was left ankle sprain.

In a line of duty determination dated in December 1997, it 
was noted that the veteran had twisted his left ankle while 
running in November 1997 during an Army physical fitness 
test.  This left ankle injury was considered to have been 
incurred in the line of duty.

A review of the veteran's service medical records from his 
second period of active service shows that a pathology report 
in November 1999 indicated hepatitis B exposure "in the 
past, not infectious."  The pathologist noted that this 
"indicates that [the veteran] had prior exposure to a source 
with active hepatitis B."  She also noted that the veteran 
"does not have active hepatitis B."  The veteran's primary 
care provider notified him of this positive hepatitis B 
exposure in a telephone consultation in November 1999.  At 
that time, the veteran was informed that his test results 
were consistent with immunity from prior exposure to 
hepatitis B virus and not from the hepatitis B vaccine.  The 
veteran also was informed that "common sources of [hepatitis 
B virus] infection are the sexual route as well as from 
needlesticks."  The veteran told his provider that he 
thought that he had acquired his hepatitis B infection "from 
a sexual partner."  The provider reiterated that the veteran 
"was not infectious to any future sexual partners."

In December 1999, the veteran reported a medical history 
which included shortness of breath while walking up stairs, 
chest pain, and testing positive for hepatitis B antibodies.

On outpatient treatment in February 2000, the veteran 
complained of chest congestion, a cough, sore throat, and a 
runny nose.  His blood pressure was 145/78.  The assessment 
was upper respiratory infection.

On a "Pre-Procedure Questionnaire" dated in February 2000, 
the veteran reported that he had had emphysema or bronchitis 
and had been treated for this condition in 1999 and in 2000.  
He also reported being treated for high blood pressure in 
1999.  He did not indicate whether he had experienced 
hepatitis A, B, or C.  He denied any heart attack or 
angina/chest pain.  He reported that he had a heart murmur 
which required antibiotics.  He described his heart murmur as 
"mitral valve."  He also listed dehydration as another of 
his medical problems.

The post-service medical evidence shows that, on VA 
outpatient treatment in June 2000, the veteran complained of 
symptoms of depression and panic disorder dating to November 
1999 and relating to marital separation with impending 
divorce with symptoms waxing and waning over a period of 
months.  He also complained of "a number of the symptoms of 
PTSD related to a number of previous traumas."  The 
veteran's symptoms included low mood, daily tearful episodes, 
low energy, decreased motivation, sleep disturbance, 
difficulty falling asleep, and intermittent suicidal ideation 
without intent.  He denied manic symptoms.  His panic 
symptoms included shortness of breath, severe anxiety, and 
chest pain and tightness.  The veteran married his wife in 
August 1988 and separated from her in March 2000.  They had 
3 children who lived with their mother as the custodial 
parent.  The veteran presently was homeless.  Mental status 
examination of the veteran showed well groomed, slouching in 
his chair during the examination although "at times he got 
up and looked over the examiner's shoulder at the computer 
screen and was intrusive into personal space," agitated 
psychomotor activity, circumstantial and perseverative 
thought process, intermittent fleeting suicidal ideation with 
plan but no intent, no homicidal or psychotic ideation, and 
full orientation.  The diagnoses included recurrent, non-
psychotic major depressive disorder and PTSD.

The veteran was hospitalized between June and October 2000 at 
a VA Medical Center due to suicidal ideation and an inability 
to function at work or at home.  On admission in June 2000, 
the veteran complained of severe depression.  He had been 
living in his car for approximately 4 months.  He recently 
separated from his wife after 12 years of marriage.  The 
veteran's history included "constant congestion of his nasal 
passages secondary to allergies," a history of hypertension, 
a normal EKG in 1999, mitral valve prolapse and shortness of 
breath prior to active service, no significant cardiac 
problems, including shortness of breath or chest congestion, 
bronchitis in 1999.  Physical examination showed clear lungs, 
a regular heart rate and rhythm, and full orientation.  The 
assessment included depression and PTSD.

The veteran received frequent in-patient psychiatric 
treatment during his hospitalization.  For example, following 
in-patient treatment on September 5, 2000, the assessment 
included major depressive disorder, anxiety disorder, not 
otherwise specified (history of panic and PTSD symptoms).  
Chest x-ray in September 2000 showed no evidence of acute 
cardiopulmonary disease.

On October 7, 2000, the veteran's complaints included 
shoulder pain.  "He points to the left paraspinous muscles 
of L4-L6 and repeatedly grasps at his shoulder saying it is 
'torn.'"  The pain was sharp and non-radiating.  He denied 
weakness, numbness, radiation of pain, or change in shoulder 
function.  The VA examiner noted that the veteran was 
"walking comfortably and moving/lifting comfortably and with 
back and extremities in full range of motion when he thinks 
he is not being observed.  In the examination room, he is 
walking with a pronounced limp, hand on his lower back, and 
dramatically grasps his shoulder, wincing prominently."  
Objective examination showed blood pressure of 128/82.  
Mental status examination of the veteran showed unshaven, 
moderately disheveled, speech within normal limits, less 
prominent psychomotor retardation, generally goal-directed 
thought process with some redirection necessary, no suicidal 
ideation, homicidal ideation, auditory or visual 
hallucinations, or delusions.  The assessment included major 
depressive disorder, generalized anxiety disorder versus 
panic disorder, repetitive stress injury of the shoulder, and 
subjective shortness of breath.

On October 10, 2000, the veteran complained of continuing 
sleeping problems and anxiety and agitation.  Mental status 
examination of the veteran showed that he was unshaven and 
moderately disheveled, speech within normal limits, no 
psychomotor dysfunction, generally goal-directed and linear 
thought process, no suicidal ideation, homicidal ideation, 
auditory or visual hallucinations, or delusions, and grossly 
intact cognition.  The assessment included major depressive 
disorder, generalized anxiety disorder versus panic disorder, 
shoulder pain, and subjective shortness of breath.  The 
veteran was discharged later in October 2000.

On VA outpatient treatment in November 2000, the veteran 
complained of a non-productive cough, rhinitis, and sinus 
congestion for the past 3-4 days.  He denied any dyspnea on 
exertion or chest pain.  Objective examination showed blood 
pressure of 138/57.  Physical examination showed a clear 
chest to auscultation bilaterally with good excursion of both 
lung fields.  The assessment was upper respiratory infection, 
viral versus bacterial, most likely viral.

In February 2001, the veteran complained of depression.  He 
remained jobless and homeless and was "living on the streets 
again."  Mental status examination of the veteran showed 
poorly groomed, somewhat malodorous, fairly psychomotor 
retarded and somnolent and fell asleep several times during 
the examination, monotone speech with limited spontaneous 
production, vague and perseverative thought process, reported 
intermittent suicidal ideation with plan to overdose but not 
intent, and no homicidal or psychotic ideation.  The 
assessment was severe depression due to ongoing severe 
stressor levels.  This assessment was unchanged on subsequent 
VA outpatient psychiatric treatment in March and in May 2001.

Also in March 2001, the veteran complained of a non-
productive cough, fevers, and a sore throat for the past 
several days.  Objective examination showed few coarse breath 
sounds in the lungs, clear lungs to auscultation with a 
cough, and a regular heart rate and rhythm.  The assessment 
was acute bronchitis.

In June 2001, the veteran reported that he continued to live 
in his car and pursue addictive behaviors "re use of 
pornography."  Mental status examination of the veteran 
showed poor grooming, somewhat malodorous, somewhat less 
psychomotor retarded, monotone speech with better spontaneous 
production, vague and perseverative thought process, and no 
suicidal, homicidal, or psychotic ideation.  The assessment 
included continuing moderate to severe depression due to 
ongoing social chaos.  Following a case management meeting 
later in June 2001, the assessment included major depressive 
disorder with strong anxiety component.

In October 2001, the veteran's nerve conduction tests were 
positive for bilateral carpal tunnel syndrome.  The veteran 
agreed to surgical release.

On VA examination in November 2001, the VA examiner noted 
that the veteran "is basically almost in a stuporous state 
and cooperated very poorly with the history-taking and the 
exam and it was very difficulty to get any history from 
him."  The VA examiner reviewed some of the veteran's 
electronic medical records. The VA examiner also noted that 
the veteran had bilateral carpal tunnel syndrome and had been 
treated for "profound" depression."  The veteran reported 
that "he lives in his car much of the time."  Physical 
examination showed blood pressure of 128/77, a very unkempt 
appearance with very pronounced psychomotor retardation and a 
poor degree of cooperation with the exam, some exaggerated 
responses ("moaning consistent with psychiatric illness and 
not organic disease"), a regular heart rate and rhythm, 
clear lungs, and no clubbing, cyanosis, or edema in the 
extremities.  The diagnoses included severe psychomotor 
retardation likely from profound depression and other 
psychiatric illness which "is probably his major limiting 
factor" and bilateral carpal tunnel syndrome.

On VA examination in December 2001, the veteran was 
"somewhat distraught."  Physical examination showed that 
the veteran was unwilling or unable to actively move his 
fingers and could not extend his fingers, no soft tissue 
swelling, a positive Tinel's sign at the wrist bilaterally 
and over the lateral and anterior forearm, and no evidence of 
atrophy in either hand.  The VA examiner noted that the 
examination "is compromised both by the patient's lack of 
ability to recall past injury and participate actively in the 
examination."  The impressions included that the veteran's 
symptoms "at this time seem to be related to carpal tunnel 
neurologically."

On VA examination in January 2002, the veteran admitted to 
low mood, insomnia, decreased concentration, anxiety, and 
poor appetite.  He was homeless and "living on the street."  
The VA examiner noted that the veteran "does not know why he 
is here.  In fact, the [veteran] is essentially mute.  He 
only answers yes or no questions and does not elaborate.  The 
veteran "appears to be significantly depressed."  The VA 
examiner also noted that it was impossible to confirm the 
veteran's medical history because he was unable to give an 
adequate history.  The veteran "was essentially mute during 
the interview."  Mental status examination of the veteran 
showed orientation only to person and place, speech was slow 
and barely audible, thought process was difficult to assess 
due to a lack of response to questions, no evidence of overt 
psychotic ideation, no evidence of response to auditory 
hallucinations or production of delusional material, and 
"quite retarded both motorically and verbally."  The 
diagnoses included major depression.

In statements on a completed PTSD Questionnaire received at 
the RO in February 2002, the veteran described his in-service 
stressors as witnessing two men being run over by a Humvee in 
the triage area at Fort Polk, Louisiana, in June or July 
1998.  He also described his claimed in-service stressor as 
witnessing two soldiers being run over by a 5-ton truck while 
on a training exercise in Fort Lewis in 1997 or 1998.

On VA outpatient treatment in April 2002, the veteran 
complained of chronic sinusitis and nasal obstruction.  He 
reported a longstanding history of nasal obstruction "which 
is quite troublesome to him, especially when he is trying to 
sleep."  He reported a history of in-service nasal trauma 
where he fell on his face although he denied seeking medical 
attention for this injury.  Objective examination showed a 
very tortuous septum, almost no nasal airway present on the 
right side due to several nasal obstruction due to septal 
deviation, a caudal deflection of the septum on the left side 
obstructing that side of the nose, no evidence of nasal pus 
or polyps, and no external deformities.  An magnetic 
resonance imaging (MRI) scan showed evidence of a mucous 
retention cyst in the maxillary sinus.  The assessment 
included a questionable history of sinusitis.

Later in April 2002, the veteran had carpal tunnel release 
surgery on his left wrist.  The diagnosis was carpal tunnel 
syndrome.

In June 2002, the veteran complained of right greater than 
left nasal obstruction.  He denied any purulent discharge or 
facial pain.  Objective examination showed no suspicious 
cutaneous lesions, normal facial mobility, significant nasal 
tip ptosis with polybeak deformity, tip shifted to right of 
columella with twisted septum and collapsed right nasal 
valve.  The assessment was septal deviation and nasal 
deformity and obstruction.

In July 2002, the veteran complained of continued right 
greater than left nasal obstruction with no purulent 
discharge, epistaxis, or facial pain.  Physical examination 
showed a very significant right septal deflection and left 
greater than right nasal valve collapse, a polybeak "that 
seems to be the result of poor tip support," and a very 
short columella.  The impression was septal deviation and 
nasal valve collapse causing obstruction of the nasal cavity, 
a very significant amount of tip ptosis due to a weakened 
alar cartilage and weakened columellar support.  

In December 2002, the veteran's complaints included 
depression.  "He continues to be homeless and is living in a 
friend's van."  He was not suicidal.  Mental status 
examination of the veteran showed poorly groomed and somewhat 
malodorous, less psychomotor retardation, monotone speech 
with poor spontaneous production, vague and perseverative 
thoughts, and no suicidal, homicidal, or psychotic ideation.  
The assessment included continuing severe depression due to 
ongoing social chaos and poor medication compliance.

X-rays of the left ankle in January 2003 showed soft tissue 
swelling laterally and evidence of prior trauma in the medial 
clear space in the ankle mortise with no acute abnormality 
noted.

In March 2003, the veteran was doing well following nasal 
surgery.  He was "breathing great."  

The veteran continued to receive VA outpatient mental health 
treatment in June, September, and December 2003; following 
each of these visits, the assessment was unchanged from 
December 2002.

In July 2003, the veteran complained that his breathing was 
not as good on the left as on the right.  Physical 
examination showed bilateral open nasal cavities without 
obvious obstruction.  "His nose looks great.  It is somewhat 
wide, but this is his natural appearance."

In September 2003, the veteran complained of a mild, non-
productive cough that had lasted for one week.  He denied any 
shortness of breath.  Objective examination showed blood 
pressure of 137/72, a regular heart rate and rhythm, quiet 
lungs with "poor effort," and no exudate, erythema, or 
drainage in a clear oropharynx.  Chest x-ray showed no focal 
infiltrates or effusions.  The assessment was mild viral 
upper respiratory infection.

Chest x-ray in December 2003 showed no evidence of acute 
cardiopulmonary disease.

In January 2004, the veteran had a surgical revision of his 
prior open septorhinoplasty with irradiated rib graft.  The 
pre-operative and post-operative diagnoses were nasal 
obstruction, history of open septorhinoplasty.

In March 2004, the veteran complained of some clear drainage 
from his nose.  His history included allergic rhinitis.  He 
also was status-post open septorhinoplasty.  He was able to 
breathe through his nose, right side better than left side, 
and was satisfied with his cosmetic appearance.  Objective 
examination showed that he appeared well with his nose in the 
midline with a narrowed nasal dorsum and excellent tip 
support on palpation, no saddling, a septum in midline, well-
healed incisions, a somewhat larger nasal airway on the right 
than on the left, nasal valve with good support, no collapse 
of bilateral ala, mild inferior turbinate hypertrophy, and 
pale mucosa.  The assessment included status-post open 
septorhinoplasty with areolar graft.

On VA examination in July 2004, the veteran's complaints 
included pain radiating down both of his arms in to his 
wrists.  His history of carpal tunnel syndrome bilaterally 
was noted.  Physical examination showed tenderness over the 
carpal tunnels bilaterally with normal sensation and wrist 
grip of 4/5.  The VA examiner opined that "the majority of 
the [veteran's] pain symptoms are coming from" carpal tunnel 
syndrome.  The diagnoses included carpal tunnel syndrome.

In a November 2004 treatment note, the veteran's VA treating 
physician closed his file because he had missed multiple 
appointments.  The diagnoses included recurrent severe non-
psychotic major depressive disorder.

On VA outpatient treatment in December 2005, the VA examiner 
noted that she had last seen the veteran 20 months earlier.  
Mental status examination of the veteran showed quite poorly 
groomed, soiled clothing, malodorous, found sleeping in the 
waiting room, quite psychomotor retarded, monotone speech 
with poor spontaneous production, vague thought process, no 
current suicidal, homicidal, or psychotic ideation.  The 
assessment included continuing severe depression due to 
ongoing social chaos, including homelessness and poor 
compliance with medications.

In January 2006, the veteran's complaints included 
depression.  "He remains homeless but has been staying with 
people on and off."  He was "tearful and lost and not 
really knowing what to do.  He is not currently suicidal but 
was briefly feeling that way after breaking up with his last 
[girlfriend]."  He had been obsessing about his former 
girlfriend "and is back to using pornography."  Mental 
status examination of the veteran showed ill grooming, 
psychomotor agitation, monotone speech with poor spontaneous 
production, vague thought process, and no current suicidal, 
homicidal, or psychotic ideation but reported recent fleeting 
suicidal ideation.  The diagnoses included recurrent non-
psychotic moderately severe major depressive disorder.

In March 2006, the veteran's complaints were unchanged from 
January 2006.  Mental status examination of the veteran 
showed better grooming than at last visit, less psychomotor 
retarded, monotone speech with poor spontaneous production, 
vague thought process, and no current suicidal, homicidal, or 
psychotic ideation.  The diagnoses also were unchanged from 
January 2006.  Following subsequent VA outpatient treatment 
in December 2006, the assessment was changed to include 
recurrent non-psychotic severe major depressive disorder.

In a July 2007 treatment note, the veteran's VA treating 
psychiatrist stated that the veteran still had not called to 
make an appointment with her.  She noted that the veteran had 
been seen several times by other clinicians in the past few 
months "and I have not been alerted by any clinicians who 
have seen him in those other venues re worsening of 
depressive symptoms."  "He has a pattern of frequently 
falling out of then returning to care but tends to see[] care 
when he has severe worsening of depressive symptoms."  She 
also noted that "when last seen, he was back to drinking and 
using pornography and remained homeless.  He was not 
suicidal, homicidal, or psychotic at that time."  In a March 
2008 treatment note, this examiner stated that she was 
closing the veteran's case because he had missed multiple 
appointments.  The diagnoses included recurrent non-psychotic 
severe major depressive disorder.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for a left 
ankle disability, a bilateral shoulder disability, 
dehydration, hepatitis B exposure, a heart condition 
manifested by an irregular EKG and mitral valve prolapse, 
hypertension, a chronic respiratory disorder manifested by 
bronchitis or shortness of breath, sinusitis, and a post-
operative deviated nasal septum.  The veteran's service 
medical records from his first period of active service show 
only that, at his enlistment physical examination, his blood 
pressure essentially was normal at 128/68, his chest x-ray 
was negative, and he was normal clinically.  Despite the 
veteran's assertions to the contrary that he reported pre-
service irregular EKG and mitral valve prolapse at his 
enlistment physical examination, this alleged pre-service 
medical history was not noted at his entrance on to active 
service.  There is no evidence of complaints of or treatment 
for a heart condition during active service or within the 
first post-service year; thus, service connection for a heart 
condition manifested by an irregular EKG and mitral valve 
prolapse is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  The veteran received a temporary 
physical profile for a left ankle sprain in March 1977.  He 
was treated for upper respiratory infections in December 
1977, January 1980, and April 1980.  He also was treated for 
bronchitis and rule-out pneumonia in January 1980.  His 
December 1980 separation physical examination showed a normal 
chest and heart, clear lungs, and no pathology for any of his 
reported medical history.  He also was not treated for any of 
his other claimed disabilities during his first period of 
active service.

The veteran's Army National Guard medical records show that 
his lungs were clear and his chest x-ray was normal in 
January 1988.  A periodic physical examination in June 1990 
showed no relevant medical history and a normal clinical 
evaluation.  The veteran was treated for an upper respiratory 
infection in September 1994.  An MRI of the veteran's heart 
in March 1995 was within normal limits except for sinus 
bradycardia.  The veteran also received the hepatitis B 
vaccine.  Finally, he incurred a left ankle sprain in 
November 1997 in the line of duty.  He was not treated for 
any of his other claimed disabilities during his Army 
National Guard service.

The veteran's service medical records from his second period 
of active service show that he tested positive for hepatitis 
B exposure in the past but was not currently infectious in 
November 1999; at that time, the veteran attributed his prior 
exposure to hepatitis B virus to a previous sex partner.  He 
was treated for an upper respiratory infection in February 
2000; at that time, his blood pressure was 145/78.  In this 
regard, the Board notes that, although the veteran's blood 
pressure was elevated slightly during his second period of 
active service, he was not shown to have hypertension during 
either period of active service or within the first post-
service year; thus, service connection for hypertension is 
not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  The veteran also was not treated for any of 
his other claimed disabilities during his second period of 
active service.

Although the veteran has been treated since service 
separation in February 2000 for some of his claimed 
disabilities, none of his post-service VA treating physicians 
have related any of his claimed disabilities to active 
service.  It appears that the veteran first was treated for a 
bilateral shoulder disability in October 2000 when the VA 
examiner diagnosed a repetitive stress injury to the left 
shoulder.  This examiner noted, however, that the veteran 
moved his left shoulder quite freely when he did not think he 
was being observed.  The VA examiner also diagnosed 
subjective shortness of breath based on the veteran's 
complaint of difficulty breathing in October 2000.  The 
veteran first was treated for acute bronchitis in March 2001; 
this complaint appears to have resolved with post-service 
treatment.  The VA examiner questioned whether the veteran 
had a history of sinusitis when he first was treated for this 
complaint in April 2002.  The veteran received left carpal 
tunnel release surgery in April 2002.  The veteran was 
diagnosed as having a deviated nasal septum in June 2002; 
this complaint subsequently was treated surgically and 
appears to have resolved.  X-rays of the veteran's left ankle 
in January 2003 showed only evidence of prior trauma and no 
acute abnormality.  A chest x-ray in December 2003 showed no 
acute cardiopulmonary disease.

With regard to the veteran's claimed heart condition and 
chronic respiratory disorder, it appears that the veteran is 
seeking service connection for symptoms-an irregular EKG and 
mitral valve prolapse or bronchitis and shortness of breath-
rather than for any underlying disabilities.  The presence of 
a mere symptom alone, absent evidence of a diagnosed medical 
pathology or other identifiable underlying malady or 
condition that causes the symptom, does not qualify as 
disability for which service connection is available.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of current disability.  In this regard, the veteran 
has never been diagnosed as having dehydration, a heart 
condition manifested by an irregular EKG and mitral valve 
prolapse, hypertension, a chronic respiratory disorder 
manifested by bronchitis or shortness of breath, or 
sinusitis.  And, as noted above, the veteran's post-service 
deviated nasal septum appears to have resolved following 
post-service surgeries.  In summary, without evidence of 
current left ankle disability, bilateral shoulder disability, 
dehydration, hepatitis B exposure, a heart condition 
manifested by an irregular EKG and mitral valve prolapse, 
hypertension, a chronic respiratory disorder manifested by 
bronchitis or shortness of breath, sinusitis, or a post-
operative deviated nasal septum, the Board finds that service 
connection for these claimed disabilities is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
bilateral carpal tunnel syndrome.  The veteran's service 
medical records show that he was not treated for bilateral 
carpal tunnel syndrome during either period of active 
service.  He first was treated for bilateral carpal tunnel 
syndrome in October 2001.  Although the veteran's post-
service treatment records show continuing complaints of and 
treatment for bilateral carpal tunnel syndrome, none of the 
veteran's post-service treating physicians have related his 
carpal tunnel syndrome to active service.  Following physical 
examination in November 2001, the VA examiner diagnosed 
bilateral carpal tunnel syndrome "scheduled to be treated 
with surgical release."  A different VA examiner noted in 
December 2001 that, although it was unclear what caused "any 
significant pain or discomfort" for the veteran, his 
complaints of bilateral hand and arm pain and tingling "seem 
to be related to carpal tunnel."  The VA examiner also noted 
in December 2001 that the veteran had no ability to recall 
past injuries or participate in the examination.  The 
veteran's left carpal tunnel syndrome was treated surgically 
with carpal tunnel release in April 2002.  Finally, following 
physical examination of the veteran in July 2004, another VA 
examiner diagnosed carpal tunnel syndrome, not related to the 
veteran's service-connected rhabdomyolysis, and found that 
most of the veteran's pain symptoms came from carpal tunnel 
and bilateral epicondylitis.  Absent evidence of in-service 
treatment for bilateral carpal tunnel syndrome, and without 
competent medical evidence, to include a medical nexus 
opinion, linking the veteran's current bilateral carpal 
tunnel syndrome to active service, the Board finds that 
service connection for bilateral carpal tunnel syndrome is 
not warranted.

With respect to the veteran's claim of service connection for 
PTSD, the Board notes that there is a diagnosis of PTSD of 
record; thus, the central issue is whether the record 
contains credible supporting evidence that a claimed in-
service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran was not 
awarded any combat citations during either period of active 
service or while serving in the Army National Guard.  He also 
was not treated for PTSD during active service.  The 
veteran's military occupational specialty (MOS) during his 
first period of active service was fire protection 
specialist.  His MOS during his Army National Guard service 
was medical specialist.  These records do not show any 
assignments or other awards indicating combat service.  In 
such cases, the record must contain other evidence that 
substantiates or corroborates the veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The veteran has contended that his in-service stressors 
occurred when he witnessed two men being run over by a Humvee 
in the triage area at Fort Polk, Louisiana, in June or July 
1998.  He also described his claimed in-service stressor as 
witnessing two soldiers being run over by a 5-ton truck while 
on a training exercise in Fort Lewis in 1997 or 1998.  
Initially, the Board notes that the veteran has not provided 
sufficient details concerning his claimed in-service 
stressors such that the Joint Services Records Research 
Center (JSRRC) could attempt to corroborate either of them.  
He has not identified the persons involved in these incidents 
or the units to which they might have been assigned when 
these alleged in-service incidents occurred.  He also has not 
provided the month "in 1997 or 1998" when the second 
alleged in-service stressor occurred.  Further, although the 
veteran has been treated repeatedly for multiple psychiatric 
complaints, including PTSD, since his separation from active 
service in February 2000, he has not reported either of his 
alleged in-service stressors to any of his post-service 
treating psychiatric examiners.  In fact, the stressors 
identified by the veteran in 2000 when he first was diagnosed 
as having PTSD related to marital separation and an impending 
divorce from his wife of 12 years.

Although the veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence which corroborates his 
claimed stressor.  Thus, as the veteran has failed to produce 
credible supporting evidence that his claimed in-service 
stressor actually occurred, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.

Finally, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for depression.  The veteran was not treated for depression 
during either period of active service or while in the Army 
National Guard; repeated physical examinations conducted 
between January 1977 and February 2000 showed that veteran 
psychiatric system was normal clinically.  Following service 
separation, the veteran first was treated for depression in 
June 2000 when he complained of symptoms of depression and 
panic disorder dating to November 1999 and relating to 
marital separation with impending divorce with symptoms 
waxing and waning over a period of months.  

The Board acknowledges that the veteran has been treated 
repeatedly for depression since his separation from active 
service.  Despite the veteran's continuing treatment for 
depression, however, none of his post-service treating 
physicians have related depression to active service.  The VA 
examiner noted that the veteran was hospitalized in June 2000 
due to suicidal ideation and an inability to focus at work or 
home.  Following psychiatric evaluation in December 2002, the 
assessment included continuing severe depression due to 
ongoing social chaos and poor medication compliance.  In 
December 2005, the assessment included continuing severe 
depression due to ongoing social chaos, homelessness, and 
poor medication compliance.  As the veteran's VA treating 
psychiatrist noted in July 2007, more recent psychiatric 
treatment records show that the veteran "has a pattern of 
frequently falling out of then returning to care . . . when 
he has severe worsening of depressive symptoms."  This 
examiner did not relate the veteran's depression to active 
service and closed the veteran's psychiatric treatment file 
in March 2008.  Absent competent medical evidence, to include 
a medical nexus opinion, between the veteran's current 
depression and active service, the Board finds that service 
connection for depression is not warranted.

The veteran also contends that his service-connected head 
injury laceration scar is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected head injury laceration scar 
currently is evaluated as zero percent disabling under 
38 C.F.R. § 4.118, DC 7800.  See 38 C.F.R. § 4.118, DC 7800 
(2007).  

The veteran filed his increased rating claim for service-
connected head injury laceration scar in September 2000.  The 
regulations for evaluation of skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49596 (July 31, 
2002).  VA's General Counsel has held in a precedent opinion 
that, when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised regulations may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Prior to August 30, 2002, a zero percent (non-compensable) 
rating was assigned under DC 7800 for slightly disfiguring 
scars of the head, face, or neck.  A 10 percent rating was 
assigned for moderate or disfiguring scars.  A 30 percent 
rating was assigned for severe scars, especially if producing 
a marked and unsightly deformity of eyelids, lips, or 
auricles.  A maximum 50 percent rating was assigned for scars 
manifested by complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  A Note to the former DC 7800 indicates that, 
when in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
to 50 percent, and the 10 percent to 30 percent.  The most 
repugnant disfiguring conditions, including scars and disease 
of the skin, may be submitted for VA Central Office rating 
with several unretouched photographs.  See 38 C.F.R. § 4.118, 
DC 7800 (in effect prior to August 30, 2002).  

Effective August 30, 2002, a 10 percent rating is assigned 
under DC 7800 for one characteristic of disfigurement.  A 
30 percent rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of 1 feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or with 2 or 
3 characteristics of disfigurement.  A 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of 2 features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with 4 or 5 characteristics 
of disfigurement.  An 80 percent rating is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of 3 or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips) or with 6 or more characteristics 
of disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2008).

Note (1) to the revised DC 7800 provides that, for the 
purposes of evaluating skin disabilities under DC 7800, the 
8 characteristics of disfigurement are (1) scar 5 or more 
inches (13 or more centimeters (cm)) in length; (2) scar at 
least 1/4 inch (0.6 cm) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding 6 square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); and (8) skin indurate and 
inflexible in an area exceeding 6 square inches (39 sq. cm.).  
See 38 C.F.R. § 4.118, DC 7800, Note (1) (2008).

Note (2) to the revised DC 7800 provides that tissue loss of 
the auricle shoulder rated under DC 6207 (loss of auricle) 
and anatomical loss of the eye should be rated under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  See 38 C.F.R. § 4.118, DC 7800, 
Note (2) (2008).

Note (3) to the revised DC 7800 provides that unretouched 
color photographs should be taken into consideration when 
evaluating skin disabilities under these criteria.  See 
38 C.F.R. § 4.118, DC 7800, Note (3) (2008).

The recent medical evidence shows that, on VA examination in 
November 2001, the veteran's complaints included a scalp 
laceration.  The VA examiner stated that he reviewed some 
medical charts "containing some limited medical 
information."  As noted above, the veteran was "basically 
almost in a stuporous state and cooperated very poorly with 
the history-taking and the exam and it was very difficulty to 
get any history from him."  The veteran reported that, while 
on active service, he fell and "brushed his head against a 
pole which has a screw sticking out; however, he cannot point 
to where the scar was and I was unable to locate it.  It is 
not causing a current problem for him."  Physical 
examination showed no visible or palpable residuals of a 
scalp laceration "and he could not point to where it had 
been so it clearly [is] not a limiting factor for him at this 
time."  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
compensable rating for head injury laceration scar under 
either the former or revised rating criteria for evaluating 
skin disabilities.  Simply put, there is no competent medical 
evidence that the veteran's service-connected head injury 
laceration scar is either moderately disfiguring or 
manifested by any of the characteristics of disfigurement 
such that he is entitled to a compensable disability rating.  
See 38 C.F.R. § 4.118, DC 7800 (in effect prior to and since 
August 30, 2002).  The only evidence relevant to the 
veteran's increased rating claim for a head injury laceration 
scar consisted of the VA examination report in November 2001; 
at that time, although the veteran complained of an in-
service scalp laceration, neither the veteran nor the VA 
examiner was able to locate it on his head.  Physical 
examination also showed no palpable residuals of a scalp 
laceration; thus, the VA examiner concluded that the 
veteran's service-connected head injury laceration scar was 
not limiting.  Absent evidence showing that the veteran's 
service-connected head injury laceration scar is at least 
compensably disabling, the Board finds that an increased 
compensable rating is not warranted.

The Board notes that the veteran is not entitled to 
additional compensation for his service-connected head injury 
laceration scar under other potentially applicable rating 
criteria for evaluating scars.  DC 7803 provides a 10 percent 
rating for an unstable superficial scar.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  DC 7804 provides that other scars 
should be rated based on limitation of motion of the affected 
body part.  DC 7805 provides that other scars will be rated 
based on the limitation of motion of the affected body part.  
None of these criteria were changed when DC 7800 was revised.  
In this case, there is no medical evidence that the veteran's 
scar is superficial or unstable (DC 7803) or superficial and 
painful on examination (DC 7804) or is manifested by 
limitation of motion (DC 7805) such that additional 
compensation is warranted under other potentially applicable 
rating criteria for evaluating scars.  See 38 C.F.R. § 4.118, 
DC's 7803, 7804, and 7805 (2008).

Finally, the Board notes that the evidence of record from the 
day the veteran filed this claim to the present also supports 
the conclusion that he is not entitled to additional 
increased compensation for his service-connected head injury 
laceration scar at any other time within the appeal period.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased compensable rating for a head 
injury laceration scar is denied.

As new and material evidence has not been received, the claim 
of service connection for a right ankle disability is not 
reopened.

Entitlement to service connection for a left ankle 
disability, a bilateral shoulder disability, bilateral carpal 
tunnel syndrome, PTSD, depression, dehydration, hepatitis B 
exposure, a heart condition manifested by an irregular EKG 
and mitral valve prolapse, hypertension, a chronic 
respiratory disorder manifested by bronchitis or shortness of 
breath, sinusitis, and for post-operative deviated nasal 
septum is denied.


REMAND

The veteran contends that his service-connected residuals of 
a fracture of the second metacarpal of the left hand are more 
disabling than currently evaluated.  Specifically, he 
contends that this disability has worsened since his most 
recent VA examination.  A review of the claims file shows 
that the veteran's most recent VA examination for the 
service-connected residuals of a fracture of the second 
metacarpal of the left hand occurred in December 2001.  Thus, 
on remand, the veteran should be scheduled for updated VA 
examination(s) to determine the current nature and severity 
of his service-connected residuals of a fracture of the 
second metacarpal of the left hand.

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for service-connected 
residuals of a fracture of the left 
metacarpal of the left hand in recent 
years.  Obtain outstanding VA treatment 
records that have not been associated with 
the claims file already.  Once signed 
releases are received from the veteran, 
obtain outstanding private treatment 
records that have not been associated with 
the claims file already.  A copy of any 
negative response(s) should be included in 
the claims file.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected residuals of a fracture of the 
second metacarpal of the left hand.  The 
examiner should be asked whether the 
veteran's service-connected residuals of a 
fracture of the second metacarpal of the 
left hand result in favorable or 
unfavorable ankylosis of the left index 
finger, limitation of motion of other 
digits of the left hand, or interfere with 
the overall function of the left hand.

3.  Thereafter, readjudicate the claim of 
entitlement to an increased compensable 
rating for residuals of a fracture of the 
second metacarpal of the left hand.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


